Citation Nr: 1645516	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus and left foot deformity.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a wisdom tooth removal.

3.  Entitlement to service connection for an acquired psychiatric disability. 

4.  Entitlement to service connection for a liver disability, to include as secondary to an acquired psychiatric disability.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for a right knee disability. 

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2008, February 2010, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2012, the Veteran and the appellant testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board previously remanded this appeal in February 2013 for further development.

In January 2015, VA was notified that the Veteran passed away in December 2014.  Therefore, the Board dismissed the appeal in June 2015 pursuant to 38 U.S.C.A. § 7104(a) (West 2014) and 38 C.F.R. § 20.1302 (2015).

Thereafter, the Veteran's surviving spouse timely requested to be substituted as the appellant for purposes of processing the appeal to completion.  In an April 2016 letter, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's appeal pending at the time of his death.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the issues on appeal.  The appellant retains the Veteran's docket number before the Board.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000.

The issues of entitlement to service connection for an acquired psychiatric disability; entitlement to service connection for a liver disability, to include as secondary to an acquired psychiatric disability; entitlement to service connection for prostate cancer; entitlement to service connection for a left knee disability; entitlement to service connection for a low back disability; and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 1968 rating decision denied entitlement to service connection for pes planus and left foot deformity; new and material evidence was not received within the one-year period following that rating decision; and the Veteran did not file a timely notice of disagreement as to that decision.
 
2.  Evidence received since the July 1968 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for pes planus and left foot deformity.

3.  The July 1968 rating decision denied entitlement to service connection for residuals of removal of tooth number 32; new and material evidence was not received within the one-year period following that rating decision; and the Veteran did not file a timely notice of disagreement as to that decision.

4.  Evidence received since the July 1968 rating decision is not new and material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a wisdom tooth removal.

5.  The record is absent for competent evidence of a service-connectable right knee disability during or in proximity to the appeal period.

6.  The competent evidence of record does not reflect a hearing loss disability for VA purposes during or in proximity to the appeal period.



CONCLUSIONS OF LAW

1.  The July 1968 rating decision is final as to the issues of entitlement to service connection for pes planus and left foot deformity and entitlement to service connection for residuals of removal of tooth number 32.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the July 1968 rating decision relevant to the claim for entitlement to service connection for pes planus and left foot deformity is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Evidence received since the July 1968 rating decision relevant to the claim for entitlement to service connection for residuals of a wisdom tooth removal is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for entitlement to service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records relevant to the matters decided herein have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that there is some indication in the medical records that the Veteran received disability benefits from the Social Security Administration (SSA).  In February 2013, VA requested from SSA any existing records relating to the Veteran's claim for SSA disability benefits.  In March 2013, SSA responded, stating "There are no medical records.  The person did not file for disability benefits.  OR, the person filed for disability benefits but no medical records were obtained."  In March 2013, the appellant stated that the Veteran did not receive SSA disability benefits.  See VA Form 21-4142, Authorization and Consent to Release Information to VA, received in March 2013.  As the record reflects that SSA records do not exist for the Veteran and further efforts to obtain such records would be futile, the Board finds that VA has satisfied its duty to assist in obtaining SSA records.  See 38 C.F.R. § 3.159(c)(2).

The duty to assist also includes the provision of a VA examination or VA opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA audiological examination in May 2008 as to his claim for entitlement to service connection for hearing loss.  The May 2008 VA audiological examiner reviewed the record, considered the Veteran's reported symptomatology and medical history, and conducted audiological testing that provided information adequate for making a decision on the matter.  The examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

No examination or opinion has been provided as to the petitions to reopen the previously denied claims for entitlement to service connection for pes planus and left foot deformity and for entitlement to service connection for residuals of removal of tooth number 32.  However, VA's duty to provide a medical examination or obtain a medical opinion only attaches in petitions to reopen a finally adjudicated claim when new and material evidence has been presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board herein finds that new and material evidence has not been received to reopen the claims for entitlement to service connection for pes planus and left foot deformity and for entitlement to service connection for residuals of wisdom tooth removal.  Therefore, there is no duty to obtain a medical opinion as to those petitions.

In addition, no examination or opinion has been provided as to the claim for entitlement to service connection for a right knee disability.  As discussed below, there is no competent evidence in this case that the Veteran had a service-connectable right knee disability during or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As such, there is no duty to obtain a medical opinion as to that claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in February 2013.  Relevant to the matters decided herein, the February 2013 Board remand directed the AOJ to obtain the Veteran's complete service personnel records; obtain the Veteran's VA medical records dating since April 2012; make appropriate efforts to obtain private treatment records from Presbyterian Hospital, Carolinas Medical, CMC Main, CMC Randolph, CMC Behavioral, CMC Mercy, CMC University, and Golden Living Center; request SSA records, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the February 2013 Board remand, the AOJ obtained the Veteran's service personnel records; obtained updated VA treatment records; obtained medical records from the private facilities for which the Veteran provided consent to release information, to include the Carolina's HealthCare System and the Golden LivingCenter; made appropriate attempts to obtain the Veteran's SSA records; and readjudicated the issues in a July 2013 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the February 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  The appellant was also a witness at that hearing and presented testimony relevant to the matters decided herein.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his foot disabilities, residuals of wisdom tooth removal, right knee disability, and hearing loss.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran and the appellant identified  pertinent evidence and, as discussed above, VA made adequate efforts to obtain the evidence identified at the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The representative, the Veteran, and the appellant have not suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Petitions to Reopen
Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Foot Disability

The Veteran submitted an original claim for entitlement to service connection for a left foot disability with misshapen toes "due to boot wear" in April 1968.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in April 1968.  The Veteran was provided a VA examination as to the claim in June 1968.  The June 1968 VA examiner noted, "Veteran states that while he was in the service his army boots caused considerable abnorma1 pressure on his toes and he developed some calluses between his toes . . . .  Feet and toes are deformed.  He states that prolonged standing causes considerable pain in his feet particularly the third and fourth toes, more on the left."  On examination, the Veteran had slight overriding of the second toe over the big toe and third toe on both feet.  There was no evidence of calluses between the toes or anywhere else on the feet.  The examiner observed that the Veteran was moderately flat-footed.

The RO denied the Veteran entitlement to service connection for pes planus and left foot deformity in the July 1968 rating decision, and notified the Veteran of the decision in an August 1968 letter.  The August 1968 letter explained that the Veteran could submit additional evidence or initiate an appeal to the Board by filing a notice of disagreement any time within one year from the date of the letter.  The letter also described what a notice of disagreement should say and how to submit a notice of disagreement.  The Veteran did not submit a timely notice of disagreement as to the issue, and did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, the July 1968 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The July 1968 rating decision acknowledged the Veteran's reports of disability due to boots issued by the service department.  It denied the Veteran's claim for entitlement to service connection for pes planus and left foot deformity based on the fact that his service records showed no foot injury or disability of the feet, and his separation medical examination indicates that he had a normal evaluation of the feet.  The decision also noted the VA examiner's findings.  Thus, for the finally denied claim to be reopened, new evidence must have been added to the record since the July 1968 rating decision that suggests the Veteran's pes planus and/or foot deformity occurred in or was caused by his active service.  See 38 C.F.R. §§ 3.156(a), 3.303.

Evidence received since the final July 1968 rating decision relevant to the Veteran's claim for entitlement to service connection for a foot disability includes VA treatment records and the Veteran's statements and hearing testimony regarding his foot conditions.

The VA treatment records confirm that he has current bilateral foot disabilities.  Specifically, October 2008 x-rays of the bilateral feet reflect hallux valgus bilaterally with the right second toe partly crossing the first toe and a short second metatarsal on the left foot.  In October 2010, the Veteran had a podiatry consultation for nail trimming, and had no other pedal complaints.  On examination, he had full strength in the bilateral feet, and had decreased medial longitudinal arch bilaterally.  He was assessed with pes planus bilaterally.  The VA treatment records do not include any medical statements or opinions attributing the Veteran's current foot disabilities to his active service.  In addition the findings on the October 2008 x-rays are consistent with the June 1968 VA examiner's observation of overriding of the second toe over the big toe and third toe on both feet.  Therefore, although the records are new in the sense that they were not reviewed by VA at the time of the July 1968 rating decision, they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, they do not include evidence that links the current foot disabilities to service or to an injury, disease, or event in service.  Rather, the additional evidence documents that the Veteran continued to receive ongoing treatment for foot disabilities, including the flat foot and deformities of the toes observed at the June 1968 VA examination, many decades after his discharge from active service.  Such evidence is therefore cumulative.  Under 38 C.F.R. § 3.156(a), cumulative evidence is not new and material evidence.

In his statements to VA, the Veteran continued to assert that his current foot disabilities were related to wearing boots and having wet shoes in service.  Specifically, at the October 2012 Board hearing, the Veteran testified that he developed "trench foot" due to wet shoes and socks, and that he developed flat feet due to extra pressure on his feet from bad shoes, to include when climbing and jumping.  The Board finds that these assertions are essentially the same as those the Veteran presented in support of his original April 1968 claim.  The Veteran asserted in that claim that the disabilities were "due to boot wear."  The June 1968 VA examiner noted the Veteran's complaints of foot deformity and pain due to prolonged standing.  On examination, the Veteran had slight overriding of the second toe over the big toe and third toe on both feet.  The VA examiner observed that the Veteran was moderately flat-footed.  The Veteran's assertions and the VA examiner's findings were considered by the RO in adjudicating the claim.  As such, the Veteran's assertions are duplicative of evidence previously considered by VA, and do not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156(a).

In summary, the claim for entitlement to service connection for pes planus and left foot deformity was denied in the July 1968 rating decision because the evidence of record did not demonstrate a causal link between the Veteran's foot disabilities and his active service.  The rating decision is final because the Veteran did not timely file a notice of disagreement as to the decision or submit new and material evidence during the one-year appeal period following issuance of the rating decision.  Newly submitted evidence is duplicative of evidence already considered by VA and/or does not demonstrate a causal link between the Veteran's foot disabilities and his active service.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for a bilateral foot condition has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a bilateral foot disability is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of Wisdom Tooth Removal

The Veteran submitted an original claim for entitlement to service connection for an "infection from tooth caused hole in cheek" in April 1968.  See VA Form 21-526, received in April 1968.  The Veteran was provided a VA examination as to the claim in July 1968.  The July 1968 VA examiner noted slight swelling in the right mandible and some inflammation in the right buccal cheek.  The examiner further noted the Veteran's report of experiencing much difficulty in the area of the right mandible since extraction of tooth number 32 in February 1968.

The RO denied the Veteran entitlement to service connection residuals of removal of tooth number 32 in the July 1968 rating decision.  In the July 1968 rating decision, the RO acknowledged the Veteran's in-service extraction of tooth number 32, which required three sutures.  The RO further acknowledged the Veteran's reports of pain and swelling since that extraction, and the finding of swelling of the right lower jaw and inflammation of the right cheek at the July 1968 VA examination.  The RO concluded "The slight swelling in the right mandible and buccal area of the right cheek is not considered a ratable disability and the evidence on exam shows that there is actually little or no disability involved."

The RO notified the Veteran of the decision in the August 1968 letter.  The August 1968 letter explained that the Veteran could submit additional evidence or initiate an appeal to the Board by filing a notice of disagreement any time within one year from the date of the letter.  The letter also described what a notice of disagreement should say and how to submit a notice of disagreement.  The Veteran did not submit a timely notice of disagreement as to the issue, and did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, the July 1968 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The July 1968 rating decision acknowledged the Veteran's in-service extraction of tooth number 32 and his reports of pain and swelling since that time.  It denied the Veteran's claim for entitlement to service connection for residuals of removal of tooth number 32 based on the fact there was no service-connectable disability shown.  The decision also noted the VA examiner's findings.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the July 1968 rating decision that suggests the Veteran has a service-connectable disability related to the in-service extraction of tooth number 32.  See 38 C.F.R. §§ 3.156(a), 3.303.

Evidence received since the final July 1968 rating decision relevant to the Veteran's claim for entitlement to service connection for a disability related to the in-service extraction of tooth number 32 include VA treatment records and the Veteran's statements and hearing testimony regarding his dental conditions.

The VA treatment records reflect that, in June 2009, the Veteran had acute periapical abscess with small to moderate swelling along the left border of the mandible at tooth number 18 due to aggressive periodontitis.  At that time, imaging was suggestive of periapical lesion involving tooth number 14, and the Veteran had much purulent discharge associated with tooth number 18.  Treatment included removal of tooth number 18 and gingival tissue.  The records indicate that these conditions were due to aggressive periodontitis.  Tooth number 14 and tooth number 18 are both on the left side of the mouth.  There is no indication in the record that the Veteran's difficulties with tooth number 14 and tooth number 18 in June 2009 were related to the in-service extraction of tooth number 32.  The VA treatment records show no treatment directly related to tooth 32 or symptoms relating to the in-service extraction of tooth number 32.  Accordingly, although the records are new in the sense that they were not reviewed by VA at the time of the July 1968 rating decision, they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, they do not contain evidence that the Veteran had a service-connectable disability relating to the in-service removal of tooth number 32.  Rather, the additional evidence documents that the Veteran had dental conditions on the left side of his mouth that necessitated the removal of tooth number 18 many decades after his discharge from active service.

In his statements to VA, the Veteran continued to assert that he experienced pain and tenderness in his jaw relating to the in-service extraction of tooth number 32.  Specifically, at the October 2012 Board hearing, the Veteran testified that he had work done on his teeth over the years and that he continued to have pain in his jaw and tenderness in his cheek at the surgical site.  However, in adjudicating the Veteran's original claim for service connection, the RO considered the circumstances of the Veteran's in-service extraction of tooth number 32, as well as the Veteran's assertions of pain and swelling following that extraction.  As noted above, the record shows treatment for dental conditions during the appeal period, but not for any condition that has been attributed to the in-service removal of tooth number 32.  Furthermore, although the Veteran was competent to report symptoms such as pain and swelling of the jaw, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), such symptoms without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, the Veteran's assertions are duplicative of evidence previously considered by VA and do not provide evidence that the Veteran had a service-connectable disability related to the in-service extraction of tooth number 32.  Accordingly, his statements do not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156(a).

In summary, the Veteran's original claim for entitlement service connection for residuals of removal of tooth number 32 was denied in the July 1968 rating decision because the evidence of record did not demonstrate that the Veteran had a service-connectable disability related to the in-service extraction of tooth number 32.  The rating decision is final because the Veteran did not timely file a notice of disagreement as to the decision or submit new and material evidence during the one-year appeal period following issuance of the rating decision.  Newly submitted evidence is duplicative of evidence already considered by VA and/or does not demonstrate that the Veteran had a service-connectable disability related to the in-service extraction of tooth number 32.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for residuals of a wisdom tooth removal has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for residuals of a wisdom tooth removal is not reopened.  Gilbert, 1 Vet. App. 4; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection
Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Right Knee Disability

The Veteran contended that he suffered from a right knee disability that was related to his active service.  Specifically, he contended that he had right knee pain relating to climbing ropes, jumping, and other physical activities he performed during his active service.  He indicated that he was seen for right knee complaints in service, although his service treatment records do not reflect such treatment.  See, e.g., October 2012 Board hearing transcript.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a current right knee disability during or in proximity to the appeal period that was incurred in or was otherwise related to his military service. 

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's sincere belief in his claim and his description of his symptoms, the competent medical evidence of record does not show that the Veteran had a right knee disability at any point during or in proximity to the appeal period.

The medical treatment records show that, in August 2007, the Veteran reported a history of knee pain for the previous two to three weeks following a fall.  He was diagnosed with right knee arthralgia.  Arthralgia is defined as "pain in a joint."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012).  The fall injury that led to the August 2007 complaints of right knee pain is mentioned later in the medical records.  However, there is no indication that the Veteran was diagnosed with a right knee disability other than the arthralgia following the 2007 fall, which occurred several decades after his separation from active service.

The Board recognizes the Veteran's complaints of knee pain.  He is competent to report such symptoms.  See Layno, 6 Vet. App. at 469.  In addition, the Board finds no reason to question his credibility as to those complaints.  However, the Board notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 285.  In addition, the Board recognizes that the medical treatment records reflect that the Veteran was prescribed medications for pain.  However, the prescription of pain medications, in and of itself, also does not establish the existence of a disability for which service connection may be granted.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current diagnosable right knee disability during or in proximity to the appeal period.  Without evidence of a current knee disability, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Hearing Loss

The Veteran contended that he suffered from bilateral hearing loss related to in-service noise exposure.  See October 2012 Board hearing transcript.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record does not show that the Veteran had a current hearing loss disability for VA purposes during or in proximity to the appeal period.  As noted above, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  Here, the record is absent for evidence of a hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

Specifically, the May 2008 VA examination includes an audiogram report revealing findings for the left ear of 25 dB at 500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 35 dB at 3000 Hz, and 35 dB at 4000 Hz.  Findings for the right ear were 25 dB at 500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 35 dB at 3000 Hz, and 35 dB at 4000 Hz.  Speech recognition testing using the Maryland CNC Test revealed scores of 96 percent in the left ear and 94 percent in the right ear.  Thus, the audiological testing conducted in conjunction with the May 2008 VA examination did not reveal findings that would indicate a bilateral hearing loss disability for VA purposes.  There is no other audiographic evidence in the record dated any time during the appeal period or in proximity to the claim for service connection that shows a bilateral hearing loss disability for VA purposes.

The Board has considered the Veteran's reports of noise exposure during active service and hearing loss due to that exposure.  The Veteran, as a lay person, was competent to report that he had difficulty hearing; however, he was not competent to diagnose a hearing loss disability for VA purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes involves diagnostic medical testing and requires medical expertise and knowledge.  The Veteran has not been shown to have possessed the medical expertise or knowledge to diagnose a disability such as hearing loss.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a bilateral hearing loss disability for VA purposes.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case the record is absent for competent evidence of a bilateral hearing loss disability for VA purposes during or in proximity to the appeal period.  Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for pes planus and left foot deformity is not reopened.

New and material evidence has not been received, and the claim for entitlement to service connection for residuals of wisdom tooth removal is not reopened.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for hearing loss is denied.



REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for an Acquired Psychiatric Disability

The Veteran contended that he had an acquired psychiatric disability related to his active service.  Specifically, he testified at the October 2012 Board hearing that he had received various psychiatric diagnoses, including depression, anxiety, posttraumatic stress disorder (PTSD), dementia, Alzheimer's disease, and alcoholism.  He testified that, while he was stationed in Germany, he was fired upon and had flares thrown at him while on the East German border.  He indicated that he believed his current psychiatric disability to be related to those stressful experiences.

Private treatment records dating during the appeal period reveal that the Veteran had multiple psychiatric admissions.  Records relating to those admissions reveal several psychiatric diagnoses, including anxiety disorder, not otherwise specified (NOS); depression NOS; mood disorder NOS; and PTSD.  They also reflect diagnoses for alcohol dependence, alcohol-induced dementia, and alcoholic persisting amnesic disorder.  Accordingly, there is competent evidence showing that the Veteran had an acquired psychiatric disability during the appeal period.

In addition, the Veteran's service personnel records reflect that he was stationed in Germany during his active service.  Therefore, the Veteran's contentions are generally consistent with the places, types, and circumstances.  See 38 U.S.C.A. § 1154(a).  In addition, the Board finds no reason in the record to question the credibility of the Veteran's statements.  Accordingly, there is evidence of an in-service event, and an indication that the current psychiatric disabilities may have been associated with the Veteran's service.

However, the Veteran was not provided with a VA examination or VA opinion as to his claim for entitlement to service connection for an acquired psychiatric disability, and the record does not otherwise contain sufficient competent medical evidence to make a decision on the claim.  The Board finds that the low threshold for provision of a VA opinion has been met in this case, and that the appellant must be provided such an opinion to fulfil VA's duty to assist.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In that regard, the Board notes that service connection may not be granted for substance abuse on the basis of in-service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, secondary service connection is available for polysubstance abuse if such abuse is found to be secondary to a service-connected disability.  As such, on remand, if the examiner finds that the Veteran had an acquired psychiatric disability other than alcohol dependence that was etiologically related to his active service, then the examiner should also provide an opinion as to whether the Veteran's alcohol dependence was secondary to that disability.  See 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

Service Connection for a Liver Disability

The Veteran contended that he suffered from liver damage due to his alcohol dependence.  See, e.g., October 2012 Board hearing transcript.  The VA treatment records dating during the appeal period confirm that the Veteran had a diagnosis of alcoholic cirrhosis of the liver.  As such, the record reflects that the Veteran had a liver disability that was secondary to his alcohol dependence.  Therefore, the outcome of the remanded claim for entitlement to service connection for an acquired psychiatric disability and the associated issue of whether the Veteran's alcohol dependence was secondary to such a disability could have a significant impact on the claim for entitlement to service connection for a liver disability.  As such, the liver disability claim is inextricably intertwined with the acquired psychiatric disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the claim for entitlement to service connection for an acquired psychiatric disability must be adjudicated by the AOJ prior to appellate consideration of the claim for entitlement to service connection for a liver disability.

Service Connection for Prostate Cancer

The Veteran contended that he had prostate cancer in the early 1970s, which required removal of the prostate.  He contended that the cancer was due to exposure to radiation while working with nuclear weapons.  See, e.g., October 2012 Board hearing transcript.  The Veteran's DD Form 214 shows that his military occupational specialty during active service was "Hercules missile crewman."  Therefore, his reports of working around weapons, some of which may have been nuclear, are generally consistent with the places, types, and circumstances.  See 38 U.S.C.A. § 1154(a).

However, upon careful review of the record, the Board finds that the competent evidence of record does not confirm that the Veteran had prostate cancer or that he had his prostate removed in the early 1970s.  Specifically, there are no contemporaneous records for the reported cancer and surgery that are of record.  In addition, the medical treatment records dating during and in proximity to the appeal period do not confirm prostate cancer or a removal of the prostate.  Rather, they reflect that the Veteran and the appellant reported a history of prostate surgery.  However, a July 2010 treatment note states "Wife also reports that he had some kind of prostate surgery after he was discharged from the service, it is not clear that if it was prostate surgery or vasectomy . . . ."  A November 2010 report for a CT of the pelvis includes the finding "prostate gland not enlarged", suggesting that the prostate was intact at that time and had not been removed as reported.  A private record dated in February 2011 notes a secondary diagnosis of status-post vasectomy.  Therefore, there is an indication that the Veteran may have had a vasectomy rather than surgery for prostate cancer.

Nevertheless, at the October 2012 Board hearing, the Veteran testified that he underwent the prostate surgery in 1974 or 1975.  The appellant testified that the surgery was performed at "Carolina Medical."  A February 2013 letter to the Veteran asked him to identify and authorize release of private medical records, to include from Carolinas Medical.  However, the letter did not specifically ask the Veteran to authorize release of records from Carolina Medical dating in 1974 and/or 1975 relating to the reported prostate cancer and prostate surgery.  In addition, although the RO obtained additional private treatment records thereafter, to include from the Carolinas HealthCare System, it is not clear whether records dating back to 1974 and/or 1975 would have been included in those records.  Accordingly, the Board finds that the matter should be remanded again to afford the appellant another opportunity to identify medical treatment records relating to the Veteran's prostate cancer and prostate surgery in 1974 and/or 1975.  38 C.F.R. § 3.159(c)(1).

The Board notes that the appellant's claim for entitlement to service connection for prostate cancer is predicated upon the Veteran's exposure to radiation during his active service.  Therefore, if additional records are obtained showing that the Veteran had prostate cancer, then the procedures set forth in 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation must be followed.

Service Connection for a Low Back Disability and a Left Knee Disability

The Veteran contended that he had a low back disability and a left knee disability that were related to climbing, jumping, and other physical activities he performed during active service.  See October 2012 Board hearing transcript.

The VA treatment records include the report for a March 2009 CT of the abdomen and pelvis that showed degenerative changes in the lower lumbar spine.  They also include a May 2009 treatment note describing films showing "severe degenerative changes of the left knee."  Accordingly, there is competent evidence showing that the Veteran had a low back disability and a left knee disability during the appeal period.

In addition, the Veteran's reports of engaging in climbing, jumping, and other physical activities during service are generally consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Furthermore, the Board finds no reason to question the credibility of the Veteran's statements in that regard.  Accordingly, there is evidence of an in-service event or injury, and an indication that the current low back disability and/or left knee disability may have been associated with the Veteran's service.

However, the Veteran was not provided with a VA examination or VA opinion as to his claims for entitlement to service connection for a low back disability and entitlement to service connection for a left knee disability, and the record does not otherwise contain sufficient competent medical evidence to make a decision on those claims.  The Board finds that the low threshold for provision of a VA opinion has been met in this case, and that the appellant must be provided such an opinion to fulfil VA's duty to assist.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79, 81 (2006).

Service Connection for Tinnitus

The Veteran contended that he had tinnitus due to in-service noise exposure without hearing protection.  At the October 2012 Board hearing, he testified that he had daily, but not constant, ringing in the ear.  The Veteran's representative indicated that the tinnitus had its onset "over the years."  The Veteran's service records, to include his DD Form 214, support his assertions that he was exposed to noise during service.  Therefore, his reports in that regard are considered credible.

The May 2008 VA audiological examination report indicates that the Veteran did not have a history of tinnitus.  Therefore, the examiner did not provide a medical opinion as to the likely etiology of the Veteran's tinnitus.  However, the May 2008 VA audiological examination report is inconsistent with other evidence of record, to include the Veteran's testimony at the October 2012 Board hearing.  Because the May 2008 VA audiological examination does not include an adequate opinion as to the likely etiology of the Veteran's reported tinnitus, the issue must be remanded so an adequate opinion may be obtained.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding, relevant treatment from private health care providers.  The letter accompanying the VA Form 21-4142 should inform the appellant that VA is particularly interested in records from Carolinas Medical dating in 1974 and/or 1975 relating to the Veteran's prostate cancer and prostate surgery.  All attempts to obtain these records must be documented in the record.  The appellant must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the appellant's response.

2.  If and only if records obtained in response to the above development indicate that the Veteran was treated for prostate cancer, follow the procedures set forth in 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation to further develop the claim for entitlement to service connection for prostate cancer.

3.  After the above development is complete, forward the record and a copy of this Remand to a qualified VA clinician for preparation of an opinion as to the nature and likely etiology of any diagnosed acquired psychiatric disability, to include anxiety disorder NOS, depression NOS, mood disorder NOS, and PTSD.  The examiner must review the record and address the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran had a diagnosis of PTSD.

b)  If so, provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was related to fear of hostile military or terrorist activity or related to another in-service stressor?

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f)(3).

c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran had a diagnosis of an acquired psychiatric disability other than PTSD and alcohol dependence.

d)  If so, provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any such disability had its onset during the Veteran's active service or was otherwise causally or etiologically related to the Veteran's active service.

e)  If and only if the Veteran had a diagnosis of an acquired psychiatric disability other than alcohol dependence that at least as likely not had its onset during the Veteran's active service or was otherwise causally or etiologically related to the Veteran's active service, provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed alcohol dependence was proximately due to, caused by, or chronically aggravated by the psychiatric disability other than alcohol dependence.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed specifically.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  If the examiner determines that the Veteran did not have a diagnosis of anxiety disorder NOS, depression NOS, mood disorder NOS, or PTSD, the examiner must explain why he or she disagrees with the diagnoses for those disabilities found in the medical treatment records of record.  Any opinion provided should reflect consideration of the of the Veteran's contention that he was fired upon and had flares thrown at him while serving on the East German border.

4.  If the VA examiner above opines that the Veteran had a diagnosis for PTSD based on in-service stressors not related to fear of hostile military or terrorist activity, then undertake any necessary development to confirm the Veteran's reported in-service stressors.

5.  After the above development is complete, forward the record and a copy of this Remand to a qualified VA clinician for preparation of an opinion as to the nature and likely etiology of any diagnosed low back disability and/or left knee disability.  The examiner must review the record and address the following:

a)  Provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the degenerative changes of the lumbar spine shown on the report for a March 2009 CT of the abdomen and pelvis included in the VA treatment records, had their onset during the Veteran's active service or were otherwise causally or etiologically related to his active service.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the severe degenerative changes of the left knee shown on a film, as described in a May 2009 VA treatment note included in the VA treatment records, had their onset during the Veteran's active service or were otherwise causally or etiologically related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's competent and credible reports that he engaged in climbing, jumping, and other physical activities during his active service.

6.  After the above development is complete, forward the record and a copy of this Remand to a qualified VA clinician for preparation of an opinion as to the likely etiology of the Veteran's tinnitus.  The examiner must review the record and address the following:

Notwithstanding the May 2008 VA audiological examination report indicating that the Veteran did not have a history of tinnitus and any medical treatment evidence of record reflecting that the Veteran denied current tinnitus, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's daily, but not constant, tinnitus had its onset during the Veteran's active service or was otherwise causally or etiologically related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's competent and credible reports of being exposed to noise in service without hearing protection.  The examiner should note that, at the October 2012 Board hearing, the Veteran testified that his tinnitus occurred daily but was not constant, and the Veteran's representative indicated that the tinnitus had its onset "over the years."

7.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


